Appeal from a decision (denominated decision and order) of the Supreme Court, Monroe County (William P. Polito, J.), entered November 30, 2004 in a personal injury action. The decision stated that plaintiff’s motion for an order setting aside the verdict and directing judgment as a matter of law is moot.
*1138It is hereby ordered that said appeal be and the same hereby is unanimously dismissed without costs.
Same memorandum as in Pecora v Lawrence ([appeal No. 1] 28 AD3d 1136 [2006]). Present—Gorski, J.P., Martoche, Smith, Green and Pine, JJ.